Citation Nr: 1753242	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  11-20 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for colon cancer.

2. Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depression, as secondary to colon cancer.

3. Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971 in the United States Army.  He was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  He passed away in October 2012.  The appellant is the Veteran's surviving spouse, and she has been substituted for the Veteran in this appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran and the appellant testified at a videoconference hearing before a Veterans Law Judge of the Board (VLJ).  A transcript of that hearing has been associated with the claims file.  In May 2017, the Board offered the appellant another hearing because the VLJ who conducted the November 2011 hearing was no longer employed by the Board.  The appellant did not respond to that clarification letter.  As such, the Board assumes that the appellant does not want another Board hearing; therefore, the Board may proceed with adjudication of the issues on appeal.

In January 2012, the Board remanded the case for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board notes that additional evidence has been associated with the claims file following the last adjudication of the case by the RO.  As all claims under appeal are being granted in full, referral of this evidence to the RO would provide no benefit to the appellant and is not required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


APPELLANT'S CONTENTIONS

The appellant contends that the Veteran's colon cancer developed as a result of his exposure to Agent Orange during his service in Vietnam; his herbicide exposure is presumed.  The appellant also contends that the Veteran developed an acquired psychiatric disorder secondary to the colon cancer, and that the colon cancer contributed substantially or materially to the Veteran's death in October 2012.  In support of her contentions, the appellant, through her representative, submitted medical opinions from Drs. Diamond and Krem in May 2012 and August 2017, respectively, linking the Veteran's death from colon cancer to his herbicide exposure.  Concerning the acquired psychiatric disorder, she points to a March 2012 VA examination report which diagnosed the Veteran with adjustment disorder with mixed anxiety and depression secondary to his cancer.  See August 2017 brief.  


FACTUAL FINDINGS

1. The Veteran is presumed to have been exposed to herbicide agents due to his service in the Republic of Vietnam from December 1969 to February 1971.  See DD Form 214.

2. At the time of his death in October 2012, the Veteran had been diagnosed with colon cancer.  See March 2012 VA examination report.  

3. The Veteran's death certificate lists his cause of death as metastatic pancreatic and spleen cancer due to or as a result of malignant colon cancer.  See October 2012 death certificate.

4. At the time of his death in October 2012, the Veteran had been diagnosed with adjustment disorder with mixed anxiety and depression secondary to his colon cancer.  See March 2012 VA examination report.

5. The Veteran's colon cancer was related to service and substantially contributed to his death.  

6. The Veteran's acquired psychiatric disorder was at least as likely as not caused by his service-connected colon cancer. 


LEGAL CONCLUSIONS

1. The criteria for service connection for colon cancer are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).
3. The criteria for service connection for an acquired psychiatric disorder as 
secondary to service-connected colon cancer are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the record reflects that the Veteran was diagnosed with colon cancer and an acquired psychiatric disorder secondary to the colon cancer at the time of his death.  The first criterion for service connection for those conditions is satisfied.  

Next, the Veteran's in-service herbicide exposure is presumed, such that the in-service incurrence element is also met. 

Turning finally to nexus to service/substantial contribution to death, the Board finds that the most probative evidence of record supports a finding that the Veteran's colon cancer was related to his herbicide exposure and substantially contributed to his death.  In making this finding, it notes that in October 2017 a VA General Surgeon with the Veterans Health Administration (VHA) opined that the Veteran's colon cancer was at least as likely as not related to his service.  He explained that he concurred with Dr. Krem's August 2017 opinion linking the Veteran's colon cancer to his herbicide exposure based on epidemiological and laboratory studies.  He added that medical literature supports the proposition that diabetes mellitus - - a condition for which the Veteran was service-connected at the time of his death - - is linked to a significantly higher risk of colon cancer mortality.  The Board finds the VHA opinion, provided after reviewing the claims file, to be highly probative, as it reflects consideration of all relevant facts.  The surgeon provided an adequate rationale for the conclusion reached which is supported by the medical evidence of record, including Dr. Krem's August 2017 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Although the file also contains negative opinions, the Board finds the positive and negative medical opinions in this case to hold at least equal weight.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, resolving all doubt in the appellant's favor, the Board finds that service connection for colon cancer, and for the cause of the Veteran's death, is warranted.  38 U.S.C. §§ 1110, 1310, 5107 (2012); 38 C.F.R.     §§ 3.102, 3.303, 3.312(a) (2017).

Turning to the acquired psychiatric disorder, the Board finds the opinion of the March 2012 VA examiner that the acquired psychiatric disorder was secondary to the Veteran's colon cancer to be highly probative.  The opinion was provided following an examination of the Veteran, reflects consideration of all relevant facts, and contains an adequate rationale.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (2008).  There is no medical opinion of record to the contrary.  

The Board notes that a diagnosis of posttraumatic stress disorder (PTSD) is of record, and that, during the Veteran's hearing, he referred to his psychiatric disorder as PTSD.  As discussed in the Board's prior remand, the Board finds that the diagnosis of PTSD made by private Dr. Gilchrist in a December 2011 Disability Benefits Questionnaire (DBQ) carries no probative weight because Dr. Gilchrist indicated that he had not reviewed any of the Veteran's medical records.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Prejean v. West, 13 Vet. App. 444, 448-9 (2000) ([F]actors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  By contrast, the March 2012 VA examiner found that the Veteran's proper psychiatric diagnosis was adjustment disorder with mixed anxiety and depression rather than PTSD.  The Board affords her opinion great weight, as her diagnosis was made after examining the Veteran, reviewing the claims file, and is supported by the probative evidence of record.  See January 2010 negative VA PTSD screen.  To the extent that the Veteran or the appellant provided a diagnosis of PTSD, they have not shown that they have specialized training sufficient to diagnose psychiatric disorders.  Thus, their opinions are not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, as stated in her August 2017 brief, the appellant seeks service connection for the acquired psychiatric disorder diagnosed by the March 2012 VA examiner rather than PTSD.    

Accordingly, resolving all doubt in the appellant's favor, service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depression, as secondary to service-connected colon cancer, is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


ORDER

Service connection for colon cancer is granted.

Service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depression, as secondary to service-connected colon cancer is granted.

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


